Citation Nr: 1436351	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to a compensable rating for service-connected peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to service connection for a bilateral hand disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for status post nasal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to August 1965. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied claims for service connection for a left hip replacement, a bilateral foot condition, bilateral hearing loss, status post nasal fracture with septoplasty, hepatitis B, a right hand tingling condition, and a left hand tingling condition, and which granted service connection for diabetes mellitus and bilateral lower extremity peripheral neuropathy, evaluated as 20 percent disabling.  The Board has determined that the issues are more properly characterized as stated on the cover page of this decision, to include all types of hepatitis.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).   

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a bilateral hand disability, hypertension, and status post nasal fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a left hip disability, a bilateral foot disability, or hepatitis that was caused or aggravated by service, or by a service-connected disability. 

2.  The Veteran's bilateral hearing loss is related to active service.

3.  The Veteran's peripheral neuropathy of the bilateral lower extremities is not shown to have been productive of mild incomplete paralysis of any lower extremity nerve.


CONCLUSIONS OF LAW

1.  A left hip disability, a bilateral foot disability, and hepatitis, were not incurred in, or aggravated by, service, nor were they caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.385 (2013).

2.  The Veteran's bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for a compensable rating for service-connected peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8520 - 8530, 8620 - 8730 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has a left hip disability, a bilateral foot disability, bilateral hearing loss, and hepatitis that should be service-connected.  He has testified that he sustained a left hip injury after a fall "while on a maintenance call" during service in Vietnam, but that he did not receive in-service treatment for his injury.  He argues that he was exposed to loud noise during service, to include grenades and mortars during service in Vietnam, and that he had hearing loss "almost immediately" after service.  He asserts that he has hepatitis as a result of service in Vietnam.  He argues that service connection for a bilateral foot disability is warranted, to include as secondary to his service-connected diabetes mellitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013). 

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a. 

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in August 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f) , a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  Recent changes have been made which add several conditions that do not implicate any of the issues on appeal.  See 75 Fed. Reg. 14391 (March 25, 2010)

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not show any relevant complaints, treatment, or diagnoses.  The Veteran's separation examination report, dated in July 1965, shows that his ears, drums, heart, upper and lower extremities, feet, and endocrine system were clinically evaluated as normal, and it does not contain any relevant findings or diagnoses except as follows: his blood pressure was 130/82, and the report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows (findings not converted from ASA to ISO units):





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
-5
-10
-5
-5
LEFT
N/A
0
-5
10
10

In an associated "report of medical history," the Veteran indicated that he had a history of "ear, nose or throat trouble," and he indicated that he did not have a history of swollen or painful joints, running ears, palpitation or pounding heart, high or low blood pressure, jaundice, arthritis or rheumatism, foot trouble.  The report notes a history of an operation on his nose due to a caved-in nose cavity, and that there were no complications or sequalae to his March 1965 submucous resection for a deviated septum.   

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1981 and 2013, summarized as follow:

A private audiometric report, dated in November 1981, shows the following: the Veteran had left ear hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The Veteran denied any serious ailments.  He had a history of earaches.  He had worked for two different employers for a total of 17 years, as an engineering technician and electrician, with "some" noise exposure and no ear protection, and he had four years of military service with above average noise exposure and no ear protection.  

A private medical report, dated in December 1981, shows that the Veteran complained of hearing loss which he related to "high noise exposure in Viet Nam and on the job," and "is said to have high blood pressure (strong family history of hypertension)."  He had recent diastolic pressures of 102 and 96.  He was noted to play baseball and football, and to downhill ski.  He had a history of "fracture of the nose several times and had a submucous resection."  He did not have a history of significant illnesses.  He had frequent earaches as a child.  There were no nasal symptoms.  The impressions included hypertensive disease, obesity, and high frequency hearing loss.  

A private medical report notes six right arm blood pressure readings taken between December 1981 and January 1982, which show systolic blood pressure readings between 136 and 156, and diastolic blood pressure readings between 84 and 108.

A private medical report, dated in January 1982, notes "some high blood pressure."

A private medical report, dated in February 1987, indicates that the Veteran had recently been a blood donor, and that he was found to have immunity to the center part of the hepatitis B virus.  Two other tests, HB Ag and ALT, were normal.  He was requested not to donate any more blood due to risk of hepatitis infection.  

A private medical report, dated in July 1989, notes a history of intermittent high blood pressure "for a long time."  Blood pressure was 160/100; the report notes high blood pressure.  

Private medical reports, dated in November 1993 and October 1994, note a history of hypertension "which he has had on and off since he was a teenager," and since age 17, respectively.  The assessment in the November 1993 report was hypertension.  Thereafter, there are multiple findings of hypertension in the record.  

A November 2004 private treatment report notes plantar fasciitis, left foot.

Private medical reports, dated between March and April of 2006, show that the Veteran reported a two-month history of left hip pain with no known injury.  He was found to have bilateral AVN (avascular necrosis) of the hips, symptomatic on the right).  The reports indicate that he underwent a total left hip arthroplasty.  

A private medical report, dated in April 2006, indicates that the Veteran states that the Veteran had recently donated blood, and that an abnormality (repeat reactive to antibodies to hepatitis B core (anti-HBc, EIA)) was detected.  

Private audiometric reports, dated in January 2008 and December 2009, indicate that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

A VA audiometric examination report, dated in May 2010, shows that the Veteran had bilateral ear hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  He reported a history of exposure to mortars and grenades, machinery, generators, and jet aircraft during service, with no use of hearing protection.  Following service, he reported a history of 27 years of employment as an engineering technician in "maintenance, office environment," and exposure to hunting and chainsaws with use of hearing protection.  The examiner noted that the Veteran had considerable noise exposure in the military, with little noise exposure post-military and "none occupationally," and concluded that it was at least as likely as not that the Veteran's hearing loss is the result of noise exposure in the military.  The examiner stated, however, that the Veteran's claims file was not available for review.  

In an addendum, dated in July 2010, the examiner indicated that the Veteran's claims file had been reviewed, and that the service treatment records included audiometric records for 1961 and 1965 which did not show changes in hearing thresholds from the time of enlistment to the time of separation, and that all thresholds were well within the normal range through 4,000 Hz, bilaterally during service.  The examiner concluded, "Therefore, it is the impression of the examiner that it is not likely the hearing loss is the result of noise exposure in the military."  

A VA examination report, dated in June 2010, shows that the Veteran was noted to have a post-service history of working for the same employer between 1965 and 1991, followed by a brief period with an automation company in 1991, and driving a school bus between 1996 and May 2010.  He reported a three-week history of hip pain.  The impressions included peripheral neuropathy involving both lower extremities, most likely caused by or the result of diabetes mellitus.  

In an addendum to the May 2010 VA audiometric examination report, dated in April 2011, the examiner stated that there was a 15 decibel shift at 4,000 Hz in the right ear during service, that it is not considered significant for VA purposes, and that her previous opinion stands.   

A VA peripheral nerves examination report, dated in April 2011, notes that an electromyography had been conducted, and that there was insufficient clinical evidence to support a diagnosis of peripheral neuropathy at this time.  The report states that while there are some peripheral neurological findings, they are not consistent with peripheral neuropathy related to diabetes mellitus, as they are focal, and that although nerve conduction studies had been ordered, they had been postponed two times.  See also April 2011 EMG report (containing conclusions that include "No supportive evidence for medium to large fiber polyneuropathy in the lower extremities").  In an addendum opinion, dated that same month, the examiner stated that a nerve conduction test had been performed, which showed no supportive evidence for polyneuropathy in the lower extremities, that there was insufficient clinical evidence to support a diagnosis of peripheral neuropathy secondary to diabetes mellitus, and that the symptoms were focal, as confirmed by NCS (nerve conduction studies).

Private treatment reports, dated between 2009 and 2013, show that the Veteran complained of occasional foot symptoms on at least two occasions, with a notation that, "[I]t sounds like this occurs when he sits in a certain position as a bus driver, but he also says it occasionally happens at night, but there is nothing real consistent."  The reports note some intermittent paresthesias of unknown etiology, which might be the result of diabetes, or "may just be some paresthesias from piriformis syndrome the way he sits as he drives his bus."

A VA peripheral nerves disability benefits questionnaire (DBQ), dated in December 2013, notes that the Veteran's claims file had been reviewed.  The diagnoses included chronic left lumbosacral radiculopathy (L5-S1).  The Veteran complained of bilateral foot tingling, and altered sensation in his feet, but he denied weakness.  He reported having some swelling of his feet and ankles after he has been on his feet all day.  The report notes that recent electrodiagnostic studies had been conducted, and that they showed specific nerve or nerve root problems that are not consistent with diffuse or systemic neuropathy such as the type seen with diabetes.  On examination, the ankles had 5/5 strength on flexion and dorsiflexion.   There was no muscle atrophy.  Reflexes were 2+ at the bilateral ankles.  A sensory examination of the feet and toes was normal bilaterally.  All lower extremity nerves were normal.  


A.  Bilateral Foot Disability

As an initial matter, the Veteran appears to argue that his foot symptoms, which include complaints of numbness, warrant service connection.  Notwithstanding the findings in the April 2011 and December 2013 VA examination report/DBQ, to the effect that recent electrodiagnostic studies showed specific nerve or nerve root problems that are not consistent with diffuse or systemic neuropathy such as the type seen with diabetes, service connection is currently in effect for peripheral neuropathy of the bilateral lower extremities.  Therefore, the Board finds that service connection may not be granted for symptoms of this disability, which the Board has considered in association with the claim for separate compensable rating, infra.  See 38 C.F.R. § 4.14 (2013); Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity"); Esteban v. Brown, 6 Vet. App. 259 (1994).

In addition, the Veteran was not treated for, or diagnosed with, a foot disorder during service.  Therefore, a chronic foot condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).

Furthermore, under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the preponderance of the evidence fails to establish the presence of a foot disorder (i.e., other than lower extremity peripheral neuropathy) at any time during the appeal period or proximate to his claim for benefits.  Id.; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Simply stated, the Veteran has not been diagnosed with a foot disability.  In this regard, the June 2010 VA examination report states that, "[T]here was no objective evidence of type 2 diabetes complications related to his feet."  Furthermore, to the extent that he may have neurological symptoms in his feet that are related to peripheral neuropathy, service connection is in effect for bilateral peripheral neuropathy, and he is already being compensated for any such symptoms.  38 C.F.R. § 4.14.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  


B.  Left Hip Disability

The Board finds that the claim must be denied.  The Veteran was not treated for, or diagnosed with, a left hip disorder during service.  Therefore, a chronic left hip condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  Rather, the earliest diagnosis of a left hip condition (avascular necrosis) is dated no earlier than 2006.  This is about 41 years after separation from active duty service.  There is no competent opinion in support of the claim.  To the extent that the Veteran has asserted that he sustained a left hip injury during service, this is not shown.  Furthermore, the Veteran has not specifically asserted that he had a continuity of symptomatology, and in any event, service connection under the theory of continuity of symptomatology is not applicable because § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Avascular necrosis is not among these listed conditions.  Therefore, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), and a continuity of symptomatology (38 C.F.R. § 3.303(b)), is not warranted.  




C.  Bilateral Hearing Loss

The Board finds that service connection for bilateral hearing loss is warranted.  Notwithstanding the fact that there were no documented complaints of hearing loss in service, the Veteran has credibly testified to its onset during service and his spouse noted a change in his ability to hear following his return from the service that has progressively worsened over the years.  Moreover, the Veteran currently has hearing loss for VA benefits purposes under 38 C.F.R. § 3.385, and the May 2010 VA examiner provided a supporting opinion only to later change that opinion based on the apparent belief that the lack of documented hearing loss during service or at the time of service separation precluded the grant of the benefit sought.  However, since it has been held that such a rationale does not sufficiently support a negative opinion and the opinion was otherwise supported of the claim, the Board will give the benefit of the doubt to the Veteran, and conclude that service connection for bilateral hearing loss is warranted.  


D.  Hepatitis 

The Board finds that the claim must be denied.  The Veteran was not treated for, or diagnosed with, hepatitis during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  Rather, the earliest diagnosis of hepatitis is dated no earlier than 1987.  This is about 22 years after separation from active duty service.  There is no competent opinion in support of the claim.  The Veteran has not alleged a continuity of symptomatology, and in any event, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker.  Hepatitis is not among these listed conditions.  Therefore, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), and a continuity of symptomatology (38 C.F.R. § 3.303(b)), is not warranted.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  



E.  Conclusion

With regard to the possibility of service connection based on exposure to Agent Orange, the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  However, the applicable law does not include any of the claimed conditions as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, service connection for any of the claimed disabilities is not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  Furthermore, there is no competent evidence to show that any of these conditions are related to such exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, presumptive service connection for a foot disability, a left hip disability, and hepatitis based on exposure to Agent Orange must be denied.

To the extent that the Veteran may have intended to assert that service connection for any of the claimed disabilities is warranted under 38 C.F.R. § 3.310, in order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995).  Here, the Board has determined that a foot disorder (i.e., other than bilateral lower extremity peripheral neuropathy) is not shown.  There is no competent opinion of record to show that any of the claimed disabilities were caused or aggravated by a service-connected disability.  Accordingly, service connection is not warranted for any of the claimed conditions on a secondary basis.  See 38 C.F.R. § 3.310.  

The Veteran is shown to have served in Vietnam.  To the extent that he may have intended to assert that he sustained any of the claimed conditions due to participation in combat, even assuming arguendo that such participation were shown, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

Consideration has been given to the Veteran's assertion that the claimed conditions are etiologically related to his active service, or to a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, service connection for a foot disability, avascular necrosis of the left hip, bilateral hearing loss, and hepatitis, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Moreover, neither the Veteran nor his representative are shown to possess the type of requisite medical training, expertise, or credentials needed to render a medical diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his representative has received any special training or acquired any medical expertise in evaluating any of the claimed disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in this regard.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of the matters of service connection for a foot disability, a left hip disability, and hepatitis on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 





II.  Initial Compensable Rating - Lower Extremity Peripheral Neuropathy

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected lower extremity peripheral neuropathy.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

As for the history of the disability in issue, see 38 C.F.R. § 4.1 (2013), the Veteran's service treatment reports do not show any relevant treatment.  Following separation from service, in 2000, the Veteran was diagnosed with diabetes mellitus.  In August 2010, the RO granted service connection for diabetes mellitus type II and bilateral lower peripheral neuropathy, under the presumptive provisions for veterans who served in Vietnam and are therefore presumed to have been exposed to Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309.  The RO assigned an effective date of October 16, 2009.  The Veteran has appealed the issue of entitlement to a separate compensable evaluation (or evaluations) for his lower extremity peripheral neuropathy.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their 
residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013). 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The criteria for evaluating the severity or impairment of the lower extremity nerves are set forth under Diagnostic Codes 8520 - 8530.  For Diagnostic Codes 8520, 8521, and 8524-8526, a 10 percent rating requires mild incomplete paralysis of the sciatic, external popliteal (common peroneal), internal popliteal (tibial), posterior tibial, or anterior crural (femoral) nerve, respectively.  For Diagnostic Codes 8522, 8523, 8527-8530, a 10 percent rating requires a moderate, or greater, incomplete paralysis of the musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal saphenous, obturator, external cutaneous, or ilio-inguinal nerve, respectively.  

Diagnostic Codes 8620-8730 address the criteria for evaluating neuritis and neuralgia of the lower extremity nerves, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DC's 8620-8730 (2013).

The Board finds that the Veteran's lower extremity peripheral neuropathy is not shown to have been manifested by the required degree of incomplete paralysis, such that an initial compensable evaluation for either lower extremity is warranted under DCs 8520-8530.  Briefly stated, private treatment reports, dated between 2009 and 2012, show that the Veteran voiced a few complaints of numbness of the left lower extremity, with notations that his symptoms were "occasional," "mild," "but really does not bother him," and there was another notation that he did not have any problems with burning or numbness of the feet.  There are at least two notations that the Veteran's complaints of left lower extremity numbness were related to his left hip surgery.  In any event, these reports show that on examination, there was no weakness or numbness in the legs, and no sensory loss.  An April 2011 EMG report contains conclusions that include "No supportive evidence for medium to large fiber polyneuropathy in the lower extremities."  VA examination reports, dated in June 2010, and March and April of 2011, show that he had normal (2+) reflexes, with full (5/5) strength in the lower extremities, with normal sensory examinations.  The April 2011 VA examination report states that no joint function was affected, that there were some peripheral neurological findings that were focal in nature, and that, "There is insufficient clinical evidence to support a diagnosis of peripheral neuropathy at this time."  A December 2013 VA DBQ notes mild numbness and paresthesias/dysthesias of the lower extremities, but that recent electrodiagnostic studies had been conducted which showed that there were specific nerve or nerve root problems that are not consistent with diffuse or systemic neuropathy such as the type seen with diabetes.  This report shows that the Veteran was not diagnosed with peripheral neuropathy of the lower extremities; rather, the diagnoses included chronic left lumbosacral radiculopathy (L5-S1).  Furthermore, the December 2013 examination report shows that on examination, the lower extremities had 5/5 strength, and 2+ reflexes, bilaterally.   There was no muscle atrophy.  A sensory examination of the feet and toes was normal bilaterally.  All lower extremity nerves were normal.  An EMG performed during that month was noted to be normal in the right lower extremity, and to show left lumbosacral radiculopathy only.  

In summary, there are subjective complaints of numbness and paresthesias, however, they have been inconsistent and conditional, as noted above, and under the circumstances, the medical evidence is sufficient to show that any numbness and/or dysthesias can be dissociated from any neurological symptoms due to the Veteran's service-connected lower extremity peripheral neuropathy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The most recent evidence shows that, although service connection remains in effect for this disability, based on EMG testing, the Veteran does not have detectable symptomatology of the disability in issue.  Alternatively stated, the objective findings are insufficient to show that lower extremity peripheral neuropathy has been productive of the required degree of impairment for a separate compensable evaluation for either lower extremity.  Based on the foregoing, the Board finds that the evidence is insufficient to show that the Veteran's lower extremity peripheral neuropathy was manifested by symptomatology that more nearly approximates the criteria for an initial compensable evaluation under DCs 8520-8530, and that the preponderance of the evidence is against an initial compensable evaluation. 

The Board also concludes that the evidence does not demonstrate that the Veteran's lower extremities are shown to have been manifested by the required degree of impairment due to neuritis or neuralgia, such that an initial compensable evaluation is warranted under 8620-8730.  Specifically, there is no evidence of neuritis or neuralgia.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, reflexes, and limitation of range of motion, and the lack of evidence of neuritis or neuralgia, the Board finds that it is not shown that the Veteran's service-connected lower extremity peripheral neuropathy resulted in mild, or greater, neuritis or neuralgia of any lower extremity nerve, as appropriate.  An initial compensable evaluation for peripheral neuropathy of the lower extremities is therefore not warranted under 8620-8730.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.
The schedular evaluations in this case are not inadequate.  A compensable evaluation is provided for certain manifestations of the service-connected disability in issue, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability and other service-connected disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  Here, the medical evidence is sufficient to show that any numbness and/or dysthesias can be dissociated from any neurological symptoms due to the Veteran's service-connected lower extremity peripheral neuropathy.  In short, there is nothing exceptional or unusual about the Veteran's service-connected disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his service-connected disability has caused him to miss work, or that it has resulted in any hospitalizations.  The evidence indicates that the Veteran has reported that he retired in 1991, and that he worked as a school bus driver until December 2010, but that he quit due to concern over diabetes.  See March 2011 VA examination report.  However, there is no indication that diabetes or any other service-connected precluded employment.  The Board finds, therefore, that the Veteran's service-connected disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for a separate compensable evaluation for service-connected peripheral neuropathy of the lower extremities, a VCAA notice need not be provided, where, as here, the claim involves an initial compensable evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November and December of 2009, and January, February, April and September of 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  With regard to the claims for service connection for a bilateral foot disability, and bilateral hearing loss, the Veteran has been afforded examinations; a foot disability is not shown, and an opinion has been obtained with regard to bilateral hearing loss.  With regard to the claims for service connection for a left hip disability, and hepatitis, the Veteran was not treated for either one of these conditions during service, they are first shown many years after service, and there is no competent opinion of record in support of either of the claims.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In April 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that a hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the AVLJ identified the issues on appeal.  Information was also solicited regarding the circumstances of the Veteran's claims.  The evidence as to what is necessary to establish service connection was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board notes that the record was held open for 30 days following the Veteran's April 2014 hearing in order for the Veteran to provide additional medical evidence.  In response, the Veteran provided a statement from his spouse that only addressed his hearing loss claim.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for have a left hip disability, a bilateral foot disability, and hepatitis, is denied.

Service connection for bilateral hearing loss is granted.

A compensable rating for service-connected peripheral neuropathy of the bilateral lower extremities is denied.  


REMAND

With regard to the claim for service connection for hypertension, a VA examination report, dated in June 2010, notes a history of hypertension beginning in 1991, at which point the Veteran was started on medications.  The impressions included hypertension that was not caused by or a result of service-connected diabetes mellitus.  The examiner explained that the Veteran's hypertension preceded his diabetes diagnosis by almost 10 years.  

A VA examination report, dated in March 2011, contains a diagnosis of hypertension, and notes that hypertension is not a complication of diabetes, because it was diagnosed before diabetes.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

The June 2010 and March 2011 opinions addressed direct causation, however, the examiners failed to provide an opinion on whether hypertension was aggravated by any of the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000).  Thus, the opinions are inadequate.  On remand, the Veteran should be afforded another examination and etiological opinions obtained.

With regard to the claim for service connection for a bilateral hand disability, in April 2011 the Veteran was afforded an examination.  An addendum, dated in April 2011, shows that the relevant diagnoses were focal nerve compression, median right wrist, and mild ulnar neuropathy, left wrist.  An etiological opinion was not provided.  Similarly, a December 2013 VA DBQ notes bilateral carpal tunnel syndrome, but does not include an etiological opinion.  On remand, the Veteran should be afforded another examination of his hands, to include obtaining an etiological opinion.  Barr.  

With regard to the claim for status post nasal fracture with septoplasty, the Veteran's service treatment records show that a nasal/septal disorder was not noted upon entrance into service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The Veteran is therefore entitled to a presumption of soundness at service entrance as to his nose and septum.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2013; Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004)

In this case, as previously noted, the service treatment records contain no less than three notations showing that the Veteran reported a history of preservice fractures of his nose, and military physicians determined that this condition existed prior to service and that it was not incurred in the line of duty.  Furthermore, the Veteran is considered competent to report his history of nasal fractures.  Miller v. West, 11 Vet. App. 345, 348 (1998) (determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion).  There is therefore clear and unmistakable evidence to show that his nasal fractures preexisted service.  The issue at this point is whether there is clear and unmistakable evidence that that the injury was not aggravated by service.  Wagner, 370 F.3d at 1096.  

In this regard, in March 1965, the Veteran underwent a submucous resection.  Under 38 C.F.R. § 3.306(b)(1), "The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment . . . will not be considered service connected unless the disease or injury is otherwise aggravated by service." 

In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court interpreted 38 C.F.R. § 3.306(b)(1), and held that, "where a preexisting disability has been medically or surgically treated during service and the usual effects of the treatment have ameliorated the disability so that it is no more disabling than it was at entry into service, the presumption of aggravation does not attach as to that disability," but that "when a disability has been made worse in one respect and improved in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service."  Id. at 538.

Although the June 2010 VA examiner indicated that it was "well-documented" that the Veteran sustained a fracture to his nose during basic training, no such injury is shown in the service treatment records, and as previously stated, the evidence indicates that he sustained fractures to his nose prior to service.  In addition, the Board has determined that the Veteran is not a credible historian.  Therefore, it appears that the examiner based his opinion on an incorrect factual basis, it puts his review of the claims file is in doubt, and this opinion is afforded no probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Furthermore, it does not appear that the examiner was responding to the correct issue, which is whether the Veteran's in-service injury and surgery caused aggravation of one or more aspects of his disability, even if other aspects are improved by the surgery.  Verdon.  Under the circumstances, the Board finds that a remand is required for an examination, and an etiological opinion.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (the Board may seek further evidentiary development even if a veteran has presented favorable, uncontroverted medical evidence if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision).

The appellant is hereby notified that it is his responsibility to report for any required examination(s), and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of his hypertension.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension was caused or aggravated by the Veteran's service, or by a service-connected disability.  The examiner should be advised that service connection is currently in effect for diabetes mellitus with bilateral lower extremity peripheral neuropathy, posttraumatic stress disorder (PTSD), tinnitus, and erectile dysfunction. 

The examiner must provide a detailed rationale for his/her opinions.  The claims folder must be made available to and reviewed by the examiner in conjunction with the scheduled examination, and the examiner should state that the entire claims file has been reviewed.

The examiner(s) should further be advised as follows: 

a) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of any hand disability found.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hand disability (if found) was caused or aggravated by the Veteran's service, or by a service-connected disability.  The examiner should be advised that service connection is currently in effect for diabetes mellitus with bilateral lower extremity peripheral neuropathy, posttraumatic stress disorder, tinnitus, and erectile dysfunction. 

The examiner must provide a detailed rationale for his/her opinions.  The claims folder must be made available to and reviewed by the examiner in conjunction with the scheduled examination, and the examiner should state that the entire claims file has been reviewed.

The examiner(s) should further be advised as follows: 

a) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be scheduled for an examination of his nasal bones in order to ascertain the nature and etiology of any nasal or septal disability.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner should answer the following questions with a full rationale provided for each answer: 

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that there was an increase in disability of the underlying pathology of any nasal or septal disability during service (i.e., prior to or following his March 1965 submucous resection)? 

b)  If there was an increase in disability in service, was that increase in disability clearly and unmistakably due to the natural progress of the disorder?

The examiner should further be advised as follows: 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


